United States Court of Appeals
                                                                    Fifth Circuit
                                                                 F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                     July 11, 2006

                                                             Charles R. Fulbruge III
                                                                     Clerk
                               No. 05-60581
                             Summary Calendar



AAMIR SHAH, also known as Piyar Jaffer Ali,

                                                              Petitioner,

versus

ALBERTO R. GONZALES, U.S. ATTORNEY GENERAL,

                                                              Respondent.

                          --------------------
                 Petition for Review of an Order of the
                      Board of Immigration Appeals
                           BIA No. A76 831 797
                          --------------------

Before KING, WIENER, and DeMOSS, CIRCUIT JUDGES.

PER CURIAM:*

     Petitioner Aamir Shah petitions this court for review of the

Board    of    Immigration   Appeals’s    (BIA)   order   affirming      the

Immigration Judge’s (IJ) decision denying Shah’s application for

asylum as untimely and denying his application for withholding of

removal.      Shah contends that the IJ erred by denying his asylum

application as untimely, urging that he had good cause not to file

it within the statutory period.          Shah also contends that the IJ

erred in denying his application for withholding of removal because


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
he presented evidence to show that it is more likely than not that

he will be subject to persecution upon his return to Pakistan.

      The BIA’s affirmance of the IJ’s denial of asylum relied on

the   IJ’s    determination    that    Shah’s    application    was   untimely.

Therefore, we lack jurisdiction to review the denial of asylum.

Cf. Zhu v. Ashcroft, 382 F.3d 521, 526 (5th Cir. 2004). Shah has

not shown that the evidence presented in his case compels the

conclusion that the IJ erroneously denied his application for

withholding of removal.        See Chun v. INS, 40 F.3d 76, 78 (5th Cir.

1994).       As there is substantial evidence to support the IJ’s

determination,     Shah   is   not    entitled   to   relief.     See   Efe   v.

Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002).

      Accordingly, Shah’s petition for review is

DENIED.